DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 8/11/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 3, 4, 6, and 8 have been amended.  Claims 2 and 5 have been cancelled.  New claims 11-14 have been added. 
The objections to the specification have been withdrawn. 
The objection to claim 5 has been rendered moot by the cancellation of that claim. 
The rejections of claims 2 and 5 have been rendered moot by the cancellation of those claims. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 9-11, filed 8/11/2022, with respect to the rejections of claims 1, 3, 4, and 6-10 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 3, 4, and 6-10 under 35 U.S.C. 102(a)(1) and 103 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a first main surface” and a second main surface”.  Neither of these terms appear in the application as originally filed.  Thus, not only does the specification fail to provide antecedent basis for the newly added claim language, the newly added limitations constitute new matter, on which basis all claims are rejected (since claim 1 is the sole independent claim). 
Applicant is requested to review the originally filed application and ensure that all potential new matter issues are addressed in further prosecution. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 7, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims discussed below recite dependence from independent claim 1, which recites an ultrasound generation member, comprising 
a plurality of ultrasound generation elements each configured to emit ultrasound to a target object in one specific container of a plurality of containers, 
wherein the ultrasound generation elements each includes: 
an oscillator formed of a piezoelectric material and elongated in a longitudinal direction thereof; 
a first electrode provided for the oscillator, the first electrode having a first main surface exposed to outside and a second main surf ace covering a portion of the oscillator; and 
a second electrode provided for the oscillator, the second electrode having a first main surface exposed to outside and a second main surface covering another portion of the oscillator.
In claim 1 it is clear that each “an oscillator”, each “a first electrode”, and each “a second electrode” refers specifically to the corresponding, and respective, ultrasound generation element.  However, in the claims discussed below, there is no such clear association; for example, claim 3 recites “the first electrode” and “the second electrode” of the ultrasound generation member, but one of ordinary skill in the art could not know to which specific “the first electrode” and “the second electrode” of the first and second electrodes of the plurality of ultrasound generation elements the claim is intended to refer.  
Claim 3 recites the limitation "the first electrode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second electrode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the oscillator" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the ultrasound generation element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the oscillator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the ultrasound generation element" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the target object" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the oscillator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the target object" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first electrode" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second electrode" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is further indefinite since it introduces new limitations “a first portion” and “a second portion” to “the oscillator”, but, as there are a plurality of oscillators, per the recitation in claim 1 that each element has an oscillator, first and second portions become indefinite when referenced to “the ultrasound generation member” of the preamble of claim 11. 
Claim 12 recites the limitation "the ultrasound generation element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the ultrasound generation element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the respective ultrasound generation elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645